Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 11/30/2021 in which Claims 1, 3, 6-13 are pending.
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed11/30/2021, with respect to Claims 1, 3, 6-13 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1, 3, 6-13 have been withdrawn. 
Allowable Subject Matter
Claims 1, 3, 6-13 allowed.
5.	The following is an examiner’s statement of reasons for allowance: Referring to independent claim 1 and 13, Hu teaches a mura compensation controller configured to perform mura compensation on original display data; obtaining a plurality of address data corresponding to a physical location of a pixel and a compensation value associated with each compensation point is assigned to each pixel; checking if an address of a compensation point matches with the address data of the selected pixel. Kim (US 2019/0244566) teaches a processor may acquire the second information for compensating for the distortion of the display and commands or data may be 
	With respect to Claim 13, neither Hu, Kim (US 2019/0244566), Wang or Kim (US 2018/0343429) teach a screen body module, configured to implement pixel display; and a data driving circuit, electrically connected to the screen body module and configured to store compensation data, the compensation data being configured to compensate a Mura phenomenon of the screen body module; and a Nand-Flash memory, electrically connected to the display panel and configured to store operational data of the intelligent terminal; wherein the data driving circuit is further configured to: light up the screen body module, make the screen body module display gray-scale pictures of different orders, acquire image information of the screen body module under the gray-scale pictures of different orders, and process the image information through a Mura .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694                                                                                                                                                                                                        
/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625